                                Case 2:20-cv-00965-GMS Document 16-3 Filed 05/26/20 Page 1 of 1

                                                               VEXATIOUS LITIGANT LIST
                                                From Prefiling Orders Received from California Courts
                                             Prepared and Maintained by the Judicial Council of California
                                            (Orders prohibiting future filings entered through May 1, 2020)



LAST NAME                 FIRST NAME   MIDDLE           COURT                              CASE NO.           DATE       COMMENTS
WELLS                     Dale         Scott            Sonoma Superior Court              SFL951401          03/30/00
WELLS                     Frank                         Los Angeles Superior Court         BC518694           07/17/14
WELLS                     Lorraine     Althea           Los Angeles (Beverly Hills) Muni   97U00788           10/30/98
WELLS                     William      G.               Court of Appeal, 2nd Dist, Div 2   B235019            12/12/12
WELSH                     Joyce        L.               Contra Costa Superior Court        D0500622           05/17/07   Order states specifics.
WELSH                     Michael                       Los Angeles Superior Court         EC10390            01/06/93
WESCOTT                   Carl         A.               San Francisco Superior Court       FDI14781666        05/01/17
WEST                      Anthony      E.               Los Angeles Superior Court         BC714698           09/26/19
WESTIN                    Bruce                         Los Angeles Superior Court         YC053041           01/22/07
WESTOVER                  Heather      D.               El Dorado Superior Court           SC 20140146        11/09/15
WETZEL                    John         Louis            Los Angeles Superior Court         LC018140           01/19/93
WHEELER                   John         Frederick        Kern Superior Court                S1500CV264196      03/30/09
WHEELER                   Lorenzo                       Los Angeles Superior Court         LC100357           04/17/14
WHITAKER                  Fred         A.               Alameda Superior Court             6873200            11/22/91
WHITAKER                  Fred         A.               Court of Appeal, 1st Dist, Div 4   A057347            05/06/92
WHITE                     Arin                          Butte Superior Court               FL041159           01/26/12
WHITE                     Arin                          Butte Superior Court               FL040850           01/26/12
WHITE                     Arin                          Butte Superior Court               FL041076           01/26/12
WHITE                     Arin                          Butte Superior Court               FL039776           01/26/12
WHITE                     David        A.               San Diego Superior Court           723310             01/15/99
WHITE                     Elizabeth                     San Mateo Superior Court           17CIV01240         06/27/17
WHITE                     Zeddrick     F.               Los Angeles Superior Court         BC394125           11/25/08
WHITECLOUD                Russell                       San Diego Superior Court           GIC844015          04/11/06
WHITECLOUD                Russell                       San Diego Superior Court           GIC859968          04/04/06
WHITECLOUD III            Russell                       San Diego Superior Court           GIC859968          04/04/06
WHITFIELD                 Michael                       Fresno Superior Court              02CECG01570        12/23/09   aka Michael Monroe
WHITFIELD III             Robert       O.               Los Angeles Superior Court         BC694930           08/22/18   aka Robert Overtus Whitfield, III
WHITLOCK                  Sabrina                       Alameda Superior Court             RG12646293         09/28/12
WHITTEN                   Lara                          Court of Appeal, 2nd Dist, Div 8   B300715            02/13/20
WHITTY                    Frank                         San Diego Superior Court           GIC789369          08/01/14
WHITTY                    Tazu                          San Diego Superior Court           GIC789369          08/01/14
WICKMAN                   Karen                         Fresno Superior Court              17CECG00045        09/12/17
WILCOX                    Dael                          San Bernardino Superior Court      CIVDS910718        08/13/09
WILKERSON (CDC#CO8082)    James        Ray              Lassen Superior Court              42621              06/07/10   (aka Adonai El-Shaddai)
WILLIAMS                  Alvin        E.               Los Angeles Superior Court         PC056141           05/05/15
WILLIAMS                  Carroll      Dean             Ventura Superior Court             D149815            02/19/91


Vexatious Litigant List
BOLD = Added names                                                          77                                                                               5/4/2020
